

115 HR 5742 IH: Port of Whitman Economic Expansion Act
U.S. House of Representatives
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5742IN THE HOUSE OF REPRESENTATIVESMay 9, 2018Mrs. McMorris Rodgers introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo provide for a land exchange of Federal and non-Federal land in Whitman County, Washington.
	
 1.Short titleThis Act may be cited as the Port of Whitman Economic Expansion Act. 2.Port of Whitman County (a)DefinitionsIn this section:
 (1)Federal landThe term Federal land means the approximately 288 acres of land situated in Whitman County, Washington, contained within Tract D of Little Goose Lock and Dam.
 (2)Non-Federal landThe term non-Federal land means a tract or tracts of land owned by the Port of Whitman County, Washington, the fish and wildlife habitat value of which the Secretary of the Army determines, in coordination with the Washington Department of Fish and Wildlife and the Secretary of the Interior acting through the Director of the United States Fish and Wildlife Service, to equal or exceed the fish and wildlife habitat value of the Federal land.
 (b)Land exchangeOn conveyance by the Port of Whitman County to the United States of all right, title, and interest in and to the non-Federal land, the Secretary of the Army shall convey to the Port of Whitman County all right, title, and interest of the United States in and to the Federal land.
			(c)Deeds
 (1)Deed to non-Federal landThe Secretary may only accept conveyance of the non-Federal land by warranty deed, as determined acceptable by the Secretary.
 (2)Deed to Federal landThe Secretary shall convey the Federal land to the Port of Whitman County by quitclaim deed and subject to any reservations, terms, and conditions the Secretary determines necessary to allow the United States to operate and maintain the Lower Snake River Project and to protect the interests of the United States.
 (d)Cash paymentIf the appraised fair market value of the Federal land, as determined by the Secretary, exceeds the appraised fair market value of the non-Federal land, as determined by the Secretary, the Port of Whitman County shall make a cash payment to the United States reflecting the difference in the appraised fair market values.
 (e)Administrative expensesThe Port of Whitman County shall be responsible for the administrative costs of the transaction in accordance with section 2695 of title 10, United States Code.
 (f)LiabilityThe Port of Whitman County shall hold the United States harmless from any liability with respect to activities carried out on the Federal land on or after the date of the conveyance.
 (g)Applicability of real property screening provisionsSection 2696 of title 10, United States Code, shall not apply to the conveyance of the Federal land under this section.
 (h)Survey To obtain legal descriptionThe exact acreage and legal description of the Federal land and non-Federal land shall be determined by a survey that is satisfactory to the Secretary.
			